Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-19 are objected to because of the following informalities:  in claim 1, line 15, the language “the plurality of base puzzle piece” should be changed to “the plurality of base puzzle pieces”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 38, the language “the at least a second elevated tier” lacks a proper antecedent basis.  
In claim 4, the language “the at least one elevated tier” is unclear as claim 1 defines elevated tiers for both the base puzzle pieces and the multiple tier upper puzzle piece.  Thus, it is unclear which elevated tier claim 4 is referring to.  
In claim 8, the language “the plurality of single tier puzzle pieces” is unclear as claim 1 defines single tier puzzle pieces for both the base puzzle pieces and the upper puzzle.  Thus, it is unclear which single tier puzzle pieces claim 8 is referring to.  
In claim 8, the language “visible tier 1” and “visible tier 2” is unclear in referring to a particular structure of the pieces.  
In claim 9, the language “at upper puzzle” is unclear in defining a particular limitation for the claim.  
In claim 10, the language “the plurality of single tier puzzle pieces” is indefinite as claim 1 defines single tier puzzle pieces for both the base puzzle pieces and the upper puzzle.  Thus, it is unclear which single tier puzzle pieces claim 10 is referring to.  
In claim 11, the language “the plurality of single tier puzzle pieces” is indefinite as claim 1 defines single tier puzzle pieces for both the base puzzle pieces and the upper puzzle.  Thus, it is unclear which single tier puzzle pieces claim 11 is referring to.  
In claim 12, the language “the plurality of single tier puzzle pieces” is indefinite as claim 1 defines single tier puzzle pieces for both the base puzzle pieces and the upper puzzle.  Thus, it is unclear which single tier puzzle pieces claim 12 is referring to.  
In claim 15, the language “the plurality of single tier puzzle pieces” is indefinite as claim 1 defines single tier puzzle pieces for both the base puzzle pieces and the upper puzzle.  Thus, it is unclear which single tier puzzle pieces claim 15 is referring to.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rinker (4,469,331).  Regarding claim 1, Rinker discloses a three dimensional tiered puzzle comprising a plurality of puzzle pieces.  Note Figures 1 and 5.  The puzzle includes a base puzzle comprising a plurality of base puzzle pieces forming a base puzzle face and a base puzzle upper puzzle interface.  Note column 1, lines 6-15 stating that the puzzle displays a pictorial illustration on the surface of each visible planar layer of the puzzle.  Thus, the base puzzle face defines an image that is adapted to interact with an upper puzzle to form a tiered or three-dimensional image as recited.  This pictorial illustration defines a base puzzle upper puzzle interface that has a pattern thereon.  Note Figure 5 and the examiner’s notations thereon identifying the single tier puzzle pieces for the base puzzle pieces that comprise a base tier, irregular edges and knobs or holes for interlocking purposes.  Attention is also directed to Figure 5 of Rinker and the examiner’s notations identifying the multiple tier puzzle pieces.  The multiple tier puzzle pieces are shown as comprising a base tier having top and bottom faces and at least three irregular edges disposed between the top and bottom faces and an elevated tier disposed on the top face at a top height.  The base multiple tier puzzle piece has an irregular edge between the top and bottom faces of the first elevated tier as shown in Figure 5.  Attention is also directed to Figure 5 of Rinker showing the piece (48) with irregular edges that correlate with the irregular edges of the base tier.  Rinker also provides the base multiple tier puzzle piece (48) with holes and knobs for interlocking the piece with adjacent pieces.  

    PNG
    media_image1.png
    560
    800
    media_image1.png
    Greyscale

	Regarding the limitation for the upper puzzle, note the examiner’s notations on Figure 5 of Rinker identifying the upper puzzle single tier pieces and at least one multiple tier upper puzzle piece (50).  The single tier upper pieces are shown as comprising a first tier with top and bottom faces and at least three irregular edges disposed between the faces and a knob or hole on an irregular edge for interlocking purposes.  The multiple tier upper puzzle piece (50) is shown as comprising a first tier having irregular edges, a first elevated tier disposed on the top face of the first tier at a first height and knobs and holes on the irregular edges of the first tier and first elevated tier for interlocking purposes.  
	Regarding the limitation for the upper puzzle to engage the base puzzle, note Figure 5 showing the pieces of the upper puzzle interlocking with the pieces of the base puzzle via the knobs and holes.  
	Regarding claim 5, note column 3, lines 28-32 of Rinker teaching the use of forming the puzzle pieces.  
Regarding claim 6, note Figure 5 and column 3, lines 48-56 defining one, two and three tier puzzle pieces.  
Regarding claim 17, note Figure 1 of Rinker showing a straight border.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rinker (4,469,331) in view of Gaussen (US 2005/0179199).  Regarding claims 2 and 3, Rinker shows pieces having similar shapes to conventional jigsaw pieces (note Figure 1), however, Rinker lacks the teaching for the particular thickness of the pieces. Gaussen reveals that it is known in the art of jigsaw puzzles to form the pieces with a thickness of about 1-2 mm. Note paragraph [0051] of Gaussen. It would have been obvious to one of ordinary skill in the art to form the base tier of both the single tier pieces and the multiple tier pieces of Rinker with a thickness as recited in order to provide the pieces with a thickness similar to that of a single layered jigsaw puzzle piece. The particular thickness is considered to be obvious given the teachings of Gaussen and lacking a showing of the criticality for the particular range by the demonstration of a new and unexpected result obtained therefrom and because it appears that the thickness range as taught by Gaussen would accomplish similar purposes. Attention is directed to MPEP 2144.05(1) stating that “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir, 1990).  
Regarding claim 4, the combination of Rinker in view of Gaussen teaches that it is known in the art of puzzles to form the layer of the piece with a thickness between 1-2 mm. It is noted that Rinker appears to show the layers have similar depths. Thus, the combination of Rinker in view of Gaussen teaches elevated tiers with a thickness between 1-2 mm.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rinker (4,469,331) in view of Bassett (8,074,989).  Regarding claim 7, Rinker lacks the teaching for the surface of the pieces as recited.  Bassett reveals that it is known in the art to jigsaw puzzles to form the pieces with surface area that is no less than three square inches.  Note column 2, lines 1-5.  It would have been obvious to one of ordinary skill in the art to form the pieces of Rinker with a size that is no less than three square inches in order to provide a puzzle that is capable of being used by users with reduced visual acuity.  
Claims 8-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rinker (4,469,331).  Regarding claim 8 and the particular percentages of pieces for each of the single tier and multiple tier puzzle pieces, note column 4, lines 58-68 of Rinker stating that the number and type of puzzle pieces may be varied in order to increase or decrease the degree of complexity of assembling the puzzle.  Thus, Rinker establishes the makeup of his puzzle (i.e. the number and type of pieces) as a result effective variable, i.e., a variable which achieves a recognized result. Note MPEP 2144.05(I)(B) stating that an “obvious to try” line of reasoning properly supports an obviousness rejection when a particular parameter is recognized as a result effective variable. Thus, it would have been obvious to one of ordinary skill in the art to provide 40% of the pieces with a base tier and 40% with a first elevated tier in order to present a particular set having a particular difficulty of assembly.  The particular formula of pieces for the assembly is considered to be obvious given the teachings of Rinker and lacking a showing of criticality for the particular formula by the demonstration of a new and unexpected result obtained therefrom.
Regarding claim 9, insofar as this claim may be understood, the teachings of Rinker render obvious the claim limitation.  Similar to the rejection of claim 8, it would have been obvious to one of ordinary skill in the art to provide 25% of the pieces as upper puzzle pieces in order to present a particular set having a particular difficulty of assembly.  The particular formula of pieces for the puzzle is considered to be obvious given the teachings of Rinker and lacking a showing of criticality for the particular formula by the demonstration of a new and unexpected result obtained therefrom.
Regarding claim 10, similar to the rejection of claim 8, it would have been obvious to one of ordinary skill in the art to provide 30% of the pieces with a base tier, 15% of the pieces with a first elevated tier and 15% of the pieces with a second elevated tier in order to present a set having a particular difficulty of assembly.  The particular formula of pieces for the puzzle is considered to be obvious given the teachings of Rinker and lacking a showing of criticality for the particular formula by the demonstration of a new and unexpected result obtained therefrom.
Regarding claim 11, note Figure 5 of Rinker showing single tier, bi-tier and tri-tier pieces for his assembly.  Similar to the rejection of claim 8, it would have been obvious to one of ordinary skill in the art to provide 20% of the single tier puzzle pieces, 35 % of the bi-tier pieces and 5% of the tri-tier pieces in order to present a particular set having a particular difficulty of assembly.  The particular formula of pieces for the puzzle is considered to be obvious given the teachings of Rinker and lacking a showing of criticality for the particular formula by the demonstration of a new and unexpected result obtained therefrom.  
Regarding claim 12, similar to the rejection of claim 8, it would have been obvious to one of ordinary skill in the art to provide 35% of the pieces as single tier pieces in order to present a particular set having a particular difficulty of assembly.  The particular formula of pieces for the puzzle is considered to be obvious given the teachings of Rinker and lacking a showing of criticality for the particular formula by the demonstration of a new and unexpected result obtained therefrom.
Regarding claim 13, similar to the rejection of claim 8, it would have been obvious to one of ordinary skill in the art to provide a plurality of multiple tier puzzle pieces comprising 25% with one change in tier elevation and 12% with two changes in tier elevation in order to present a particular set having a particular difficulty of assembly.  The particular formula of pieces for the puzzle is considered to be obvious given the teachings of Rinker and lacking a showing of criticality for the particular formula by the demonstration of a new and unexpected result obtained therefrom.  
Regarding claim 14, similar to the rejection of claim 8, it would have been obvious to one of ordinary skill in the art to provide a plurality of multiple tier puzzle pieces comprising 8% with three changes in tier elevation in order to present a particular set having a particular difficulty of assembly.  The particular formula of pieces for the puzzle is considered to be obvious given the teachings of Rinker and lacking a showing of criticality for the particular formula by the demonstration of a new and unexpected result obtained therefrom.  Further, attention is directed to column 4, lines 58-68 of Rinker stating that the pieces may comprise any number of levels including one, two, three, four, or five layers thick.  
Regarding claim 18, similar to the rejection of claim 8, it would have been obvious to one of ordinary skill in the art to provide 25% of the pieces as upper puzzle pieces in order to present a particular set having a particular difficulty of assembly.  The particular formula of pieces for the puzzle is considered to be obvious given the teachings of Rinker and lacking a showing of criticality for the particular formula by the demonstration of a new and unexpected result obtained therefrom.
Claims 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rinker (4,469,331) in view of Klimpert (5,735,521).  Regarding claim 15, Rinker teaches that the puzzle pieces can comprise pictorial illustrations or colors thereon.  Note column 1, lines 10-15 and column 3, lines 5-10.  However, Rinker lacks the teaching for the pieces to comprise a contoured texture as recited.  Klimpert reveals that it is known in the art of jigsaw puzzles to provide the surface of the pieces with a flocking material in order to provide a textured surface.  Note Figure 1 and Abstract of Klimpert.  It would have been obvious to one of ordinary skill in the art to provide the single tier pieces of Rinker with flocking thereon in order to provide greater realism and entertainment value to the puzzle.  
Regarding claim 16, It would have been obvious to one of ordinary skill in the art to provide the top face of a least one of the multiple tier puzzle pieces of Rinker with a contoured surface in order to provide greater realism and entertainment value to the puzzle.  
Regarding claim 19, it would have been obvious to one of ordinary skill in the art to 
provide the single tier and multiple tier puzzle pieces of Rinker with a flocked surface in order to provide greater realism and entertainment value to the puzzle.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/            Primary Examiner, Art Unit 3711